Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SO UTH ERN D ISTR ICT OF FLO R IDA

                 CASE NO.I9-8OOJO-CR-DIM ITROULEASN ATTH EW M AN

  U N ITED STA TES O F A M ER ICA

  VS.

  PHILLIP BRAUN,etal.,

                 D efendants.

                                            /




                          SE CO N D REV ISED PR O TE CTIV E O R D ER

          THIS CAUSE having comebeforethe Courton the United States'M otion forzntry of

   Second Revised Protective Order(ççorder'')as to alldefendants,in orderto comply with the
   Standing Discovery Order, and the Court bçing duly advised in the premises,it is hereby

   ORDERED and ADJUDGED asfollows:

          To expedite the flow ofdiscovery materialbetween the parties,licilitate the prompt
   resolution ofdisputesoverconfidentialitytoprotectattorney-client,deliberativeprocess,andother

   privileges,toprotecttradesecrets,proprietarybusinessinformation and other,sensitivefinanciyl
   ilzfonnation,to m aintain the confdentiality ofprotected health information,and to ensure that

   protection is afforded only to m aterialso entitled,pursuantto the Court's authority underthe

   StandingDiscoveryOrder,Rule 16oftheFederalRulesofCriminalProcedtzre,mldRule502(d)
   ofthe FederalRules ofEvidence,itishereby O RDERED :
Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 2 of 8




                Prdduction ofSensitiveFinanciallnform ation. TheUnited Statesm ayproduce

   confidentialinformation - thatincludespotentialtradesecrets,proprietary businessinformation,

   and otherprivate and identifying informatioh - to al1defendants,pursuantto the government's

   discovery obligationsand thedefendants'discoveryrequests.

          (2)    Production ofHealth InformationByTheUnited StatesThatM ayBeSubject
   totheHealthlnsurancePortabilityandAccountabilityActof1996CHIPAA''),Pub.L.104-
   191,and totheprovisionsof45C.F.R.j160.103,ortotheprovisionsof45C.F.R.j164.512,
   or other privacy provisions. The United Statesm ay produce certain individually identifiable

   health information (defined ashealth infonnation thatisconnectedto apatient'sname,address,
   SocialSecurity numberorotheridentifying number)to the defendants,pursuantto the United
   States'discoveryobligationsanddefendants'discoveryrequests. Theinform ationpr6ducedmay

   besubjecttotheHea1th InsurancePortabilityandAccountabilityActof1996(dtHIPAA''),Pub.L.
   104-191.
          ,andtotheprovisionsof45C.F.R.j160.103,ortotheprovisionsof45C.F.R.j164.512,
   orotherprivacy provisions.

          (3)    Production ofdata and inform ation stored on com puters. The United States

   m ay produce forensic im ages of data and inform ation thatwas present in computers,storage

   media,and cellularphonesseized by theU.S.Food and Dnlg Administration,Office ofCrim inal

   Investigations on February 16,2017.

          (4)    Production ofdocumentsand information from theFDA. TheUnited States
   mayproducedocumentsand informationfrom theU.S.FoodandDrugAdministration(FDA).
          (5)   TheUnited Statesshallproduceal1oftheforegoingcategoriesofdocuments,data,
   and infonu'ation unredacted to counselforthedefendants. Upon producing these docllmentsto
Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 3 of 8




   the defendants,the United State!shalldesignate them asisconfidential''in the m nnnersetforth

   below. The defendants'counsel,theirpersonnel,and othermem bers ofthe defensetenm ,m ay

   use thesedocum ents,data,and information only forpurposes ofthelitigation,and m ay disclose

   them to non-partiesto thislitigation only asneeded forthe litigation,and only ifthe non-party

   tmderstandsand agreesto abidebythisOrderafterbeing infonned by defendants'cotm selofthis

   Order. Such understanding and agreementshallbe m emorialized by execution ofthe attached

   certifcation. Defensecounselshallkeep thesecertificationsandbeready toproducethem when

   requested by the Court.

          (6)    Defendants'Access to ConfidçntialDiscovery. yk defendantnnay access and

   review the confidentialdiscovery,under supervision ofthe defense team ,or atthe defendant's

   home or place of business. Defendants shallnot disclose any of these doctlm ents,data or

   intbnnation otherthan to theirdefensecounsel,ora memberofthe defensetenm ,in thismatter.

   Defendantsmustreturn a11copiesoftheconfidentialm aterialstotheircounseloncethedefendants

   have com pleted theirreview .

          (7)    Corporate Defendants' Access to Confidential Discovery. Access
   confidential discovery by agents of the corporations is restricted to the following authorized

   representatives who appeazed on behalftheircorporation and were swoz'
                                                                       n before the Courtand

   questioned reggrding the rulesforreviewing discovery:

                 a. Phillip Braun on behalfofBlackstoneLabs,LLC;

                 b. EricW akeley on behalfofV entech Labs,LLC.

          (8)    'rhe partiesshallnotfile confidentialdocuments,data,and information with,or
   submitthem to,the Courtorreproduce theircontentsin any courtfiling unlessthe docum entor
Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 4 of 8




   filingisplaced undersealorallinformation thatwould identify thesubjectofthedocumentor
   filing hasbeen removed. W ithin 90 days ofthe conclusion ofthis litigation before the Court,

   defense counselshallreturnto counselfortheUnited Statesthe documents,data,and information

   designated confidentialand all copies,as wellas a11notes,mem oranda,summ aries,or other

   documents containing'information from ihe designated confidential documents, data, and
   infonnation,orshalldestroy docum ents,data,and inform ation and allcopies,aswellasa1lnotes,

   m emoranda, sum maries, or other docum ents containing inform ation from the designated

   confidentialdoctunents,data,and informatiôn - and certify in writing to counselforthe United

   Statesthatthesamehasbeen destroyed.

          (9)    Designation of M aterial Subject to this Protective Order. To designate
   Sçconfidential''m aterialcovered by this Second Revised Protective Order,'the United States shall

   so designate,on the materialitself,in an accompanying cover letter,or on a diskette cover,by

   usingthefollowing designation: SCCONFIDENTIAL -SUBJECT TO PROTECTIVE ORDER.''

          (10) Attorney-EyesOnly. Attherequestofdefensecounsel,certaindata,speciscally
   forensicim agesofparticularcellphones,shallbem arked cov dentialand shallonly bereviewed

   by counselforthe defendantsand m embersofthe defense team . Ifdefense counselintends to

   provide accessto forensic im agesto a defendant,defensecounselm ustnotprovide accessto the

   forensicimagesofcellphonesseized from thefollowing individuals:

                 a. Anthony Ventrella;

                 b. A shley V entrella;and

                 c.,D avid W insauer.
Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 5 of 8




          (11) DataProtection. A11confdentialmaterialsshallbe stored in encryptedand/or
   password protected electronicm edia atal1times,including when provided by defense counselto

   the defendants.

          (12) ConfidentialInformationin OpenCourt. Theproceduresforuseofdesignated
   confidentialdoctunentsduring any hearing orthetrialofthismatter shallbe determined by the

   parties and the Courtin advance ofthe'hearing ortrial. The parties shallconsider redacting

   confidentialdocum entstorem ovesnancia1orpe
                                             'rsona1identifers, requestthecoul'tto submitsuch

   docum entsundersçal,requestthatany exhibitbeplaced lmderseal,intp duçesllmmary evidence

   wherepracticablewhich m aybemoreeasily redacted,and assurethatal1SocialSecurity numbers

   associated with the nnm es of individuals or snancialnum bers associated with individuals or

   entitieshave been rem oved. No party shalldisclosedesignated confdentialdocum entsin open

   Courtwithoutpriorconsideration by theCourt.

          (13) Privilegesare M aintained. Pursuantto Rule 502(d)ofthe FederalRules of
   Evidence,the disclosure offorensic im agessèized by search warrantsexecuted by theU.S.Food

   and Drug Admilzisiration,Oflice of Criminallnvestigations,or documents and information
   otherwise prepared orgenerated by the U.S.Food and Drug Adm inistration,in connection with

   the above-entitled case,does not constitm e a w aiver of the attorney-clientprivilege,the w ork-

   productprotection,trade secrets,orotherapplicable privilege orprotecti6n,in the above-entitled

   case orin any other federalor state proceeding. M oreover,the production ofdocum ents and

   inform ation otherwise prepared orgenerated by the U .S.Food and Dnlg A dm inistration does not

   constituteawaiverofthegovemm ent'sdeliberativeprocessplivilege. AbsentleaveoftheCourt,

   defendants and their counselare prohibited f'
                                               rom disclosing to any third party any potentially-


                                                  4
Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 6 of 8




   privileged docum ent extracted from seized forensic im ages or any doctlm ent or information

   prepared orgenerated by the U.S.Food and Drug Administration thathasbeen disùlosed by the

   governmentin discovery in the above-captioned case,exceptto the extentthatdefense counsel

   needsto do so forpreparation oruse attrialorany otherproceeding in litigation ofthe above-

   captioned case.

          (14) M odification Permitted. Nothing in this Ordershallpreventany party from
   seekingmoditkationofthisOrderorfrom objectingtodiscoverythatitbelievestobeotherwise
   im proper.

          (15) No W aiver. The failureto designate any materialsasprovided in paragraph 9
   shallnotconstitute awaiverofaparty'sassertion thatthem aterialsarecovered by thisOrder.

          DONEANDORDEREDins-
                           ortcauderdale,pnorida,this'
                                                     !(dayorvay,2019.
                                                         -A    '       .   3                z
                                                     (
                                                 LIAM .DIMITROULEAS
                                             U NITED STATES DISTR ICT JUD G E




             cr,ow.((



                                                5
Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 7 of 8



                              IJNITED STATES DISTRICT COURT
                              SO U TH ER N D ISTR ICT O F FL O RIDA

                    CASE NO .I9-8OOJO-CR-DIM ITROULEASN ATTHEW M AN

   UNITED STATES OF AM EW CA

   VS.

   PH IL LIP B R A UN ,
   AARON SINGERAAN
   ANTHONYVENTRELLA,
   JA M ES Bo c c uzzl,
   DAvm w INSAUER ,
   R O BER T D IM A G G IO ,
   BtzA cx sT o x E LAB s,LL c,and
   VENTECH LABS,LL/,
                    D efendants.



             CER TIFICA TIO N FO R PR O DU C TION O F SEN SITIV E FIN AN C IA L
         INFORM ATION.PERSONAL INFORM ATION.AND H EALTH INFORM ATION

           1,                                          ,certifythatIam (alnattorney/consultant/
   employee(circleone)for                                  ,apartytothisproceeding,CaseNo.
   19-80030-CR-D1M 1TROULEAS,and that I request access to confidential.discovery that the

   Governmentwillproduce. IhavereadtheSecondRevisedProtectiveOrder(&6Order'')andagree
   to abide by all of its terms,unless such tenns are revised by the Court,at which time the

   lmdersigned agrees to be bolm d by the term softhe Order,asrevised and entered by the Court.

   Bysigningbelow,thetmdersignedisnotwaivinghis/herrighttoobjecttoorsuggestmodiscations
   to the O rder.
Case 9:19-cr-80030-WPD Document 155 Entered on FLSD Docket 05/16/2019 Page 8 of 8




   1furthercertify thatthewitnessstatem entswillbeused solely forthepurposessetforth

   in the Order.

           SIGNED;

           N am e:

           Title:

           Em ployer:                     .

           Em ployer's A ddress:

           Party Representing:


   Subscribed and sworn to beforem e
   this       day of             ,2019.


   M y com m ission expires on            .

   Seal:




                                               2
